265 S.E.2d 394 (1980)
Fred C. CLODFELTER, Sr.
v.
R. L. BATES and Ruby Bates, Jim Peacock and Louise Peacock, Ned Beeker and Mary Beeker, William McCormick and Betty Sue McCormick, Bobby Joe Clodfelter and Amy Clodfelter, and Fred Clodfelter Construction, Inc., and R. L. Bates, Trustee.
Supreme Court of North Carolina.
February 6, 1980.
Billings, Burns & Wells, for plaintiff.
Stoner, Bowers & Gray, for R. L. Bates, Ruby Bates, Jim Peacock, Louise Peacock, Mary Beeker, William McCormick, Betty Sue McCormick, Bobby Joe Clodfelter, Amy Clodfelter, and R. L. Bates, Trustee.
Womble, Carlyle, Sandridge & Rice, for Ned Beeker.
Petition by plaintiff for discretionary review under G.S. § 7A-31, 44 N.C.App. 107, 260 S.E.2d 672. Denied.